 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 1 of 9

From: Ulysses T, Ware
To: The Hon. William H. Pauley, Ill and the Office of the District Clerk (SDNY)

Date: July 2, 2021

RE: Filing the enclosed pleadings on the O4cr1224 (SONY) and OS5er1115 (SDNY) dockets.

To: Office of the District Clerk (SDNY) and Judge Pauley:

Please file the enclosed pleading and please properly and correctly identify the enclosed
as a pleading rather than a “letter”:

Re: Exhibit #21 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady Exculpatory
Credibility impeachment Evidence: Norris was under investigation by the SEC when he testified

for the Government as a FRE 404(b) witness in 04cr1224 (SDNY); the Government’s lawyers and
District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’.

on the applicable dockets.
In the future, please serve Mr. Ware via email at utware007 @gmail.com with a copy of
the Government's filings, as well as all of your orders or directives entered in this matter, due

to the slowness of the U.S. Mail.
Paper copy to follow via U.S. Mail.

/sf Ulysses T. Ware

=

Page 1 of 8

July 2,2021 : a oe :

Exhibit #21 re Former SEC Lawyer, Jeffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under .
investigation by the SEC when he testified for the Government as a FRE 404(b} witness in 04cr1224 (SDNY}; the.
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’. -
 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 2 of 9

Case Nos. 04cr1224 (SDNY) and 05cr1115 (SDNY) (#34)

Submitted on July 2, 2021, by email to: PauleyNYSDChambers@nysd.uscourts.gov
Jonathan mecann@nysd.uscourts.gov

/s/ Ulysses T. Ware

Ulysses T. Ware, individually,.and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd., Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007 @gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

United States of America, et al.,
Plaintiff, Petitioner,
Crass Respondent,

 

Vv.

Ulysses T. Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

Exhibit #21 to 06.26.21 Supp 1 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady
Exculpatory Credibility impeachment Evidence: Norris was under investigation by the SEC
when he testified for the Government as a FRE 404(b) witness in 04cr1224 (SDNY); the
Government’s lawyers (Nicholas S. Goldin, Maria E. Douvas, Michael J. Garcia, Preet Bharara,
Joon Kim, Melissa Childs, John M. McEnany, Audrey Strauss, Sarah E. Paul, Katherine Polk-
Failla) and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad
acts’ and mental illness.

 

Certificate of Service
| Ulysses T. Ware certify that | have this 2nd day of July 2021 served the persons listed below with a
copy of this pleading:

AUSA Jeffrey R. Ragsdale, Counsel DOJ’s Office of Professional Responsibility
AUSA Melissa Childs, USA John M. McEnany, Acting USA Audrey Strauss
wUSAG The Hon. Merrick Garland

Page 2? of 8

July 2, 2021

Exhibit #21 re Former SEC Lawyer teffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Government as a FRE 404(b) witness in O4cr1224 (SDNY); the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’.
 

 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 3 of 9

Exhibit #21-1

ini gra thy oF anti,
Seon Ant ERrRANeN Cute Rison:

   
   
  
  
 
  
  
 
 
 
 
  
 

 

Seiwimiikca ALAC OrIET
Media Yes SR ets Der
AVENEL EE rReHeBiNs:
8c Na. Seat
ng alin iareroses Absaisaiere ereve
1 a Ue ate PROCEEDINGS FUNGI ST Sst as
amma Ay CE ERE Gidea EMCEE AEE
-BbONLH CaN eye. SHERMAN BARA den OP RE

COMMUTES WOES PRA,
BEARERS FREES AND PA SON
SEMERE TL SAGAN

 

 

  
   
 

k
sy. Poe Beis sat tang onmaialon ( Game cre D enrol at
a asada rediemnating bet, dad Bar sath aise caer Ta,
fri yiateae! a Baek, fhe) ans te ions Maccabi ees Nad wt 54
aid Rete STs Sy eS dee End Bhociice ©

    
 
   

i Sei priate Bieta “Nitaly Bar ae
ele: aay Fe Perenspebia gs Sekeeg ht byt ik Pane tae
a oe ay

 

sok athens, angie Seda the diy G4 hs and! aie,
Be ot rs ANaEg NEM Bet

 

‘Haas ot Fe

Aap ake aa eat

 

Ho Battie sap se Cie ted Wale, ined, pease, Hh
peels hf pean oF pructicny borcee many me de ay Geta eG hie
bby Ihe tna Uhr wide dad nptnlbday dureeniny yiamemendiee,

“ibe Sn thane x Sabegey ile hd gained in iasaindated Reaper
Bolisalnibbomnddgs 6°

BACKGROUND

 
  
 
 
  
 

Law firm's leaked documents
demonstrate how the “revolving
door" of SEC culture leaves.
investors unprotected and makes
Wall Street executives rich.

Norris was renieved from his position
as Trial Attorney with the Securities
and Exchange Commission ("SEC")
‘based on three incidents of misuse of
government equiprient by sending
unauthorized or inappropriate emails.
Pursuant to a collective bargaining
agreement, Norris sought arbitration.
Nerris did not dispute the charges or
that His conduct. was improper. He.
contended, however, that removal was
uct a reasonable penalty for his
actions. Notris urged that a lesser
z= i‘ ; le penalty was appropriate, among other |
Disgraced former SEC lawyers Spencer C. Barasch and Jeffrey 8, Norris. Both were fired by the SEC for
professional misconduct. Barasch was fined 850k and suspended from appearing before the SEC for one
year. Norris was permanently banned from ail employment with the SEC. Both were to be campeiled as
Brady witnesses by Mr. Ware. Barasch in 05cr1115 and Norris in 04cr1224.

   

By Murray Waaa | Adr 29 2614, o300n

     

7

Page 3 of 8

July 2, 2021

Exhibit #22 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Government as a FRE 404(b} witness in O4cr1224 (SDNY}: the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’,
 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 4 of 9

 

Exhibit #21-2

No. 2011-3129 United States Court of Appeals, Federal Circuit.

Relevant Excerpts from Norris v. Sec. & Exch. Comm'n
675 F.3d 1349 (Fed. Cir, 2012)
Decided Apr 10, 2012

Background

Jeffrey B. Norris’ served as a Trial Attorney with the SEC from February 23, 1992, until he
was removed on August 28, 2009.7 Before the events leading to his removal, discipline was
initiated against Norris for exercising poor judgment and misuse of government email on two
separate occasions. In 2007, Norris was suspended from service without pay for one day for
exercising poor judgment in emailing an attorney who represented a witness in an ongoing SEC
case and expressing his opinion about the merits of the case.

Thereafter, from March to May 2007, Norris exchanged a series of antagonistic emails
from his SEC email account, and in which he identified himself as SEC trial counsel, with
businessman Mark Cuban, owner of the Dallas Mavericks professional basketball team. Based on
this exchange, Norris was suspended without pay for fourteen calendar days due to his misuse

of government email.?

 

' Norris testified for the USAO (SDNY) in 04cr1224 as a FRE 404(b) ‘bad acts’ witness despite the
Government’ lawyers (AUSAs Nicholas S. Goldin, Maria £. Douvas, Alexander H. Southwell, Sarah E. Paul,
Katherine Polk-Failla, Preet Bharara, Joon Kim, Melissa Childs, john M. McEnany, Audrey Strauss, and
Michael J. Garcia) concealing and suppressing Norris’ own professional Brady impeachment ‘bad acts’
evidence. The USAO’s lawyers were required to have disclosed Norris’ Brady impeachment ‘bad act’
evidence “prior to trial” as ordered by District Judge Robert W. Sweet in his August 10, 2007, Dkt. 32,
Brady order. 7 :

? Norris, who was the alleged lead counsel for the SEC in the commingled SEC-DOJ Las Vegas 03-0831 (D.
NV) litigation, was permanently fired by the SEC on August 28, 2009, for professional bad acts.

3 SEC lawyers Norris and Spencer C. Barasch, both involved in 03-0831 (D. NV), in 2007 both were then
under SEC investigation [Brady impeachment credibility evidence] during the pendency of the O5cer1115
case before District Judge William H. Pauley, Ill. Mr. Ware intended to compel Norris, Barasch, John C.
Martin, Stephen Webster, Robert Hannan, Steve Korotash, (the “SEC Lawyers”) and District Judge Kent J,
Dawson, pursuant to the Sixth Amendment Confroniation and Compulsory Process Clause and compel
the SEC Lawyers to testify concerning the Brady exculpatory evidence pertaining to why the SEC did not

Page 4 of 8

July 2, 2021

Exhibit #21 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Gavernment as a FRE 404(b) witness in 04cr1224 {SDNY}; the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’.

 

 
 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 5 of 9

Norris’ removal here was based on three additional emails sent in 2008. On September
11, 2008, Norris sent an email to the Washington Post from his SEC email account in which he
identified himself as Senior Trial Counsel and expressed certain political views. On October 19,
2008, Norris

{*1351) sent an email to two supervisors and three members of the support staff in which
he demeaned the support staff and implied that they were incompetent at performing their job
duties. .

Finally, on October 23, 2008, Norris emailed a confidential suspicious activity report
(“SAR”) to an appointed receiver and his counsel in violation of SEC policies. 1351 11A SAR isa
report filed by a financial institution with a federal law enforcement agency in which the
institution discloses known or suspected violations of federal law or suspicious monetary
transactions.

Because a SAR may result in a criminal investigation, SARs and any information that would
reveal the existence of a SAR are required to be kept strictly confidential. See 12 C.F.R. § 21.11.

On May 22, 2009, the SEC sent Norris a notice of proposed removal which proposed to
remove him based on the three emails sent in 2008, and recounted the prior emails which had
led to the previous disciplinary actions against him. Norris responded, urging that his actions in
connection with the 2008 emails were influenced by several personal circumstances, including
his wife's becoming fully disabled, his daughter's suffering from Asperger's Disorder, and Norris's
adult Attention Deficit Hyperactivity Disorder (“AD/HD”).4

 

include the 05cr1115 government trial witnesses (Mr, Ware’s employees) as defendants in the bogus and
pre-textual SEC’s Las Vegas 03-0831 (D. NV) litigation. Judge Pauley was bribed by Barasch and his law
firm, Andrews & Kruth, LLP , for the entry of a judicial order, Dkt. 35, Jan. 6, 2007, (Pauley, J.}, where Judge
Pauley willfully, intentionally, egregiously, and maliciously violated Mr. Ware’s Sixth Amendment
compulsory process rights to compel the SEC Lawyers to testify in OScri115 regarding the Brady
exculpatory evidence the SEC lawyers involved in 03-0831 (D. NV) litigation, “... The Comm’n believed your
arid the employees deposition testimony ... and did not believe there was any conspiracy between Mr.
Ware and his employees was the reason the employees were not added as defendants in the Las Vegas
litigation ....” (paraphrased) (quoting SEC lawyer Jeffrey 8. Norris in an official SEC email to OScr1115 case’s
“principal witness” Jeremy Jones), i.e., material undisclosed Brady exculpatory evidence.

* Prior to Norris testifying for the Government in 04cr1224, the USAO was required to have disclosed
Norris’ mental illness [impeachment evidence] to enable Mr. Ware to probe Norris’ credibility and
competence to give testimony as a witness. The USAO’s lawyers (Goldin, Douvas, and Garcia) conspired
with the trial judge Robert W. Sweet and concealed and suppressed, ex parte, Norris’ mental illness from
Mr. Ware and the trial jury. An egregious and willful Brady violation.

Page 5 of 8
July 2, 2021
Exhibit #21 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Government as a FRE 404(b) witness in 04cr1224 (SDNY); the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’,
 

 

 

On August 19, 2009, the deciding officiai, Rose Romero (“Romero”), informed Norris that
she had decided to remove him effective August 28, 2009, for misuse of government equipment
by sending unauthorized or inappropriate emails. |\n the decision, Romero stated that “because
of [Norris's] continued inappropriate and/or unauthorized emails [she had] lost confidence that
[he could] effectively perform [his] assigned duties.” J.A. 118. Romero also noted that she had
considered Norris's explanation that his behavior stemmed from his AD/HD and the effect of the
medical conditions of his wife and daughter, but nevertheless concluded that Norris did “not
have the potential for rehabilitation because prior disciplinary actions have not prevented [his]
impulsive and improper e-mails.” Id.°

The union submitted Norris's removal to arbitration pursuant to the terms of the
collective bargaining agreement with the SEC. A hearing was held before an arbitrator on
November 18-19, 2010.

There was no dispute that Norris had engaged in the behavior that led to his removal

or that his actions constituted improper conduct.® The focus was primarily on whether removal

 

was a reasonable penalty. During the hearing, the arbitrator received testimony from six
witnesses, including Romero and Norris.

Although the incident was not mentioned in the notice of proposed removal, Romero
testified in response to questioning from the agency's counsel that sometime before the
termination proceeding, she had learned that Norris had a confrontation with agency
commissioners in 2007’ and that he was therefore barred from presenting cases to
commissioners in the future. Romero also testified that Norris's conduct in connection
with this incident and the subsequent presentations bar had “a direct impact on how
that attorney ... is able to perform his duties.” J.A. 139, (emphasis added).

 

° The SEC believed that Norris was so impaired and unrepairabie it concluded that Norris was unfit to be
employed as a government lawyer, and was a danger to the public and the internal staff of the SEC.

* Norris conceded that his conduct was inappropriate and did not dispute the SEC’s charges against him.
Clearly Brady credibility impeachment evidence the USAO was required to have disclosed to Mr. Ware
“prior to trial” as ordered by Judge Sweet’s August 10, 2007, Brady order, Dkt. 32.

’ Norris testified 04cr1224 for the USAO as a purported FRE 404{b) witness regarding the events of the
illegal and moot Las Vegas 03-0831 (D. NV} litigation during November 22, 2007.

Page 6 of 8
July 2, 2021
Exhibit #21 re Former SEC Lawyer Jeffrey B. Norris Undisclosed Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Government as a FRE 404(b) witness in 04cr1224 (SDNY); the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’.

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 6 of 9
 

 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 7 of 9

In mitigation of the charges against him, Norris presented evidence that his personal
circumstances had improved in early 2009, so that the improper conduct was unlikely to recur in
the future. Norris testified that his daughter was placed in a special program to cater to her needs
due to her Asperger's Disorder and had begun taking a new medication that caused her to show
significant improvement, and that his wife's condition had also (*1352) improved. Norris's
psychiatrist testified that Norris began taking medication for his AD/HD in June of 2009, ....

 

8 The USAO was required to have disclosed that Norris was under the care of a psychiatrist prior to
Norris testifying in 04cr1224. Clearly Brady credibility impeachment evidence.

Page 7 of 8
July 2, 2021
Exhibit #21 re Former SEC Lawyer Jeffrey B. Norris Undisclased Brady Exculpatory Evidence: Norris was under
investigation by the SEC when he testified for the Government as a FRE 404(b) witness in O4cr1224 (SDNY); the
Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’ own professional ‘bad acts’.
 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 8 of 9

Proof of mailing

 

 

40001 AN D404 Many

46 beag 90s

@snouqneg “g'y

(Anas) HNOD 3213810 “Sn

(pew) (Guin

jeujuaag): 44B19 39U7S1q O43 Jo 8210

“Ta dons 1Z'97"90 08 Tze 7 ort Tesg ue yetLovo “are 0 Sn
1200" Any uo papeyy

SECET AN “uApOOE

Ve eUR |

‘PA BapUTLEZT
APMC LSassdin go saagig

 

NANGS) SEELOSO ‘orem "a *S'n toy
 -$8S0zo'a ‘uoySuysemy

“aay eTiessulad OSG

Sonsnr yo wewpeded ‘s'n

SOIEIS PORUN OH} Jo wesgUED AaUIORY
| PUEHED YOUISW HOR Ou

“Terddng 17'97'90 02 Tai 9d “GTELISO UR pee EINEg: ue NSA
T2082 Aint uo papey,

SUELT AN UAjyooag
cs Ve ans
POPPE ae ed “PAG UDpUT EFT

 

 

 

Page & of 8
July 2, 2021

Exhibit #21 re Former SEC Lawyer Jeffrey 8. Norris Undisclosed Brady Exculpatory Evidence: Norris was under

investigation by the SEC when he testified for the Government as a FRE 404(b) witness in O4cr1224

Government's lawyers and District Judge Robert W. Sweet conspired to conceal Norris’

(SDNY); the

own professional ‘bad acts’,
 

 

Case 1:05-cr-01115-WHP Document 275 Filed 07/06/21 Page 9 of 9

Offices.of Ulysses T. Ware —
123 Linden Bivd. « ° ae
Suite 9-L .

Brooklyn, NY 11226

Mailed on July 2, 2021
US v. Ware, 04cr1224 and OScr1115. Ex. #21 to 06.26.21 Supp. #1.

Filing) (38)

 

500. Pearl St.

 

‘NEW YORK: NY ©2166 -
3 JUL 2021" PM6 L

Office of the District Clerk:(Criminal

 

U.S. Sourthouse

New: York, NY. 10007

Loa y- Loi aoe

poet Def eT pope tf] egg gag pMoag fe NP pal

 

Me
